MEMORANDUM DECISION                                                                    FILED
Pursuant to Ind. Appellate Rule 65(D),                                             Apr 08 2019, 9:46 am

this Memorandum Decision shall not be                                                  CLERK
                                                                                   Indiana Supreme Court
regarded as precedent or cited before any                                             Court of Appeals
                                                                                        and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                          ATTORNEY FOR APPELLEE
Eric D. Smith                                             Randall R. Shouse1
Indianapolis, Indiana                                     Shouse & Langlois
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Paternity of                         April 8, 2019
Kierstyn Maria LaMar:                                     Court of Appeals Case No.
                                                          18A-JP-209
Eric D. Smith,
                                                          Appeal from the
Appellant-Petitioner,                                     Shelby Superior Court
        v.                                                The Honorable
                                                          R. Kent Apsley, Judge
                                                          The Honorable
Shanna M. LaMar,                                          Jennifer K. Kinsley, Magistrate
Appellee-Respondent.                                      Trial Court Cause No.
                                                          73D01-1606-JP-43




1
 Although Randall R. Shouse filed an appearance as the attorney for Appellee Shanna M. LaMar, no brief
was filed on behalf of Appellee.

Court of Appeals of Indiana | Memorandum Decision 18A-JP-209 | April 8, 2019                     Page 1 of 4
      Kirsch, Judge.


[1]   Eric D. Smith (“Smith”) appeals, pro se, the trial court’s order that established

      child support, custody, and visitation in his paternity action regarding his child

      with Shanna M. LaMar (“LaMar”). Smith raises two issues for our review;

      however, because we do not have a sufficient record from which we can

      determine whether the trial court abused its discretion, we dismiss the appeal.


[2]   The appellant bears the burden of presenting a complete record with respect to

      the issues raised on appeal. Finke v. N. Ind. Public Serv. Co., 862 N.E.2d 266, 272

      (Ind. Ct. App. 2006), trans. denied. Where the appellant fails to do so, we have

      no basis to re-evaluate the trial court’s conclusion. Id. Indiana Appellate Rule

      31 explains the procedure for assembling a record on appeal when no transcript

      of the hearing is available.2 It requires a party to “prepare a verified statement

      of the evidence from the best available sources, which may include the party’s

      or the attorney’s recollection.” Ind. Appellate Rule 31(A). The party shall then

      file a motion to certify the statement of evidence with the trial court. Id. The

      rule provides for responses to the statement by the other party and then requires

      a certification by the trial court. App. R. 31(B), (C). Compliance with this rule

      sustains the appellant’s burden of presenting a complete record on appeal.

      Graddick v. Graddick, 779 N.E.2d 1209, 1210 (Ind. Ct. App. 2002). When an




      2
        Our Supreme Court has previously held that unavailability of the transcript, for purposes of the rule,
      includes the situation where “an indigent is unable to bear the costs of its preparation.” Campbell v. Criterion
      Group, 605 N.E.2d 150, 160 (Ind. 1992).

      Court of Appeals of Indiana | Memorandum Decision 18A-JP-209 | April 8, 2019                          Page 2 of 4
      appellant fails to comply with Appellate Rule 31, his appeal can be dismissed.

      Id. (citing Gen. Collections, Inc. v. Ochoa, 546 N.E.2d 113, 115 (Ind. Ct. App.

      1989)).


[3]   Here, Smith’s request to order the trial court to prepare a transcript of the

      proceedings was denied. Smith then prepared a verified statement of the

      evidence and filed it with the trial court.3 Thereafter, the trial court, who heard

      the evidence, did not certify Smith’s proposed statement of the evidence or file

      an affidavit as to why there is a dispute to the statement of the evidence as

      required under Appellate Rule 31(D). However, although the trial court did not

      act upon Smith’s statement of the evidence, Smith took no further actions to

      ensure the statement of the evidence was certified by the trial court. As Smith’s

      arguments on appeal require review of the evidence and testimony presented at

      the hearing, and he has not complied with Appellate Rule 31 by providing this

      court with a transcript of the hearing or a certified statement of the evidence, we

      find his issues waived. See Meisberger v. Bishop, 15 N.E.3d 653, 659 (Ind. Ct.

      App. 2014) (finding issues waived where appellant failed to provide court with

      either a transcript or a statement of evidence). We, therefore, must dismiss his

      appeal.


[4]   Dismissed.




      3
       We note that LaMar did file an objection to Smith’s statement of the evidence, contending that it was not
      accurate as to the evidence presented at the hearing.

      Court of Appeals of Indiana | Memorandum Decision 18A-JP-209 | April 8, 2019                     Page 3 of 4
Riley, J., and Robb, J., concur.




Court of Appeals of Indiana | Memorandum Decision 18A-JP-209 | April 8, 2019   Page 4 of 4